Citation Nr: 0936683	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions that denied entitlement to service 
connection for orchitis and right testicular atrophy 
associated with mumps.  

2.  Whether there was clear and unmistakable error (CUE) in 
rating decisions that denied entitlement to special monthly 
compensation (SMC) for loss of use of a creative organ.  


WITNESSES AT HEARING ON APPEAL

Appellant, son 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2008, a 
statement of the case was issued in July 2008, and a 
substantive appeal was received in July 2008.   

It is noted that the November 2007 decision on appeal did not 
expressly include the issue of SMC in its characterization of 
the issue for consideration.  However, it was clearly 
adjudicated in the body of the decision and thus the issues 
on appeal are appropriately framed as set forth on the title 
page of the instant decision.  

The veteran presented testimony at a Board hearing in August 
2009.  A transcript of the hearing is associated with the 
veteran's claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An April 1954 RO rating decision denied service connection 
a right testicle disability; the Veteran did not file a 
timely notice of disagreement.

2.  The April 1954 RO rating decision denying service 
connection for a right testicle disability was consistent 
with and reasonably supported by the evidence then of record, 
and the extant legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  An April 2004 RO rating decision declined to reopen the 
claim for service connection for history of orchitis and 
right testicular atrophy associated with mumps; the Veteran 
did not file a timely notice of disagreement.

4.  The April 2004 RO rating decision denying service 
connection for history of orchitis and right testicular 
atrophy associated with mumps was consistent with and 
reasonably supported by the evidence then of record, and the 
extant legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

5.  A May 2007 RO rating decision continued to deny service 
connection for history of orchitis and right testicular 
atrophy associated with mumps; the Veteran did not file a 
timely notice of disagreement.

6.  The May 2007 RO rating decision denying service 
connection for history of orchitis and right testicular 
atrophy associated with mumps was consistent with and 
reasonably supported by the evidence then of record, and the 
extant legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

7.  An April 2004 RO rating decision denied entitlement to 
SMC based on loss of use of a creative organ; the Veteran did 
not file a timely notice of disagreement.

8.  The April 2004 RO rating decision denying entitlement to 
SMC based on loss of use of a creative organ was consistent 
with and reasonably supported by the evidence then of record, 
and the extant legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

9.  A May 2007 RO rating decision denied entitlement to SMC 
based on loss of use of a creative organ; the Veteran did not 
file a timely notice of disagreement.

10.  The May 2007 RO rating decision denying entitlement to 
SMC based on loss of use of a creative organ was consistent 
with and reasonably supported by the evidence then of record, 
and the extant legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSIONS OF LAW

1.  The April 1954, April 2004, and May 2007 rating decisions 
are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The April 1954 rating decision denying service connection 
for history of orchitis and right testicular atrophy 
associated with mumps was not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2008).

3.  The April 2004 rating decision denying the veteran's 
application to reopen a claim for service connection for 
history of orchitis and right testicular atrophy associated 
with mumps was not clearly and unmistakably erroneous. 38 
U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2008).

4.  The May 2007 rating decision denying service connection 
for history of orchitis and right testicular atrophy 
associated with mumps was not clearly and unmistakably 
erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 
(2008).

5.  The April 2004 rating decision denying entitlement to SMC 
based on loss of use of a creative organ was not clearly and 
unmistakably erroneous. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2008).

6.  The May 2007 rating decision denying entitlement to SMC 
based on loss of use of a creative organ was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Evidence (CUE) Issues

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Legal Criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

Analysis - Service Connection for Orchitis

The April 1954, April 2004, and May 2007 rating decisions are 
final since the Veteran did not file timely notices of 
disagreement to those determinations.  38 U.S.C.A. § 7105(c).  
One method of attacking the finality of those decisions is to 
show that they involved clear and unmistakable error or CUE. 

The Veteran's alleged basis for CUE is his contention that in 
September 1952, the VA ruled that orchitis was subject to 
presumptive service connection.  The Board notes that neither 
orchitis nor testicular atrophy is subject to presumptive 
service connection under current law.  Furthermore, the Board 
has examined the appropriate regulations as they existed at 
the time that the veteran's claim was adjudicated.  These 
disabilities have never been subject to presumptive service 
connection.  VAR 1086(A) revised by TS 40 (effective August 
31, 1950); 38 CFR 3.309(a) revised by TS 209 (effective 
February 24, 1961); 38 CFR 3.309(a) revised by TS 374; Ref: 
PL 89-358 (effective March 3, 1966); 38 CFR 3.309(a) revised 
by TS 554; Ref: PL 93-295; 39 FR 34530 (effective May 1, 
1974); 38 CFR 3.309(a) revised by TS 617; Ref: PL 94-433; 41 
FR 55873 (effective October 1, 1976); 38 CFR 3.309(a) revised 
by TS 714; Ref: PL 97-37 (effective November 10, 1982); 38 
CFR 3.309(a) revised by TS 755; Ref: 54 FR 26027; PL 100-322 
(effective May 20, 1988); 38 CFR 3.309(a) revised by B56(1); 
Ref: 67 FR 67793 (effective November 7, 2002).     

April 1954 rating decision

The Veteran's July 1948 entrance examination yielded normal 
findings (there was no finding of orchitis or testicular 
atrophy).  There were no findings in the service treatment 
records attributed to orchitis or testicular atrophy until 
the Veteran's separation examination.  At the July 1952 
separation examination, the examiner noted "Atrophic right 
testicle (mumps orchitis)."  Under the notes section, the 
examiner stated: "Mumps, pertussis, measles in childhood; no 
comp[lications], no seq[uelae].  Orchitis with mumps.  No 
other comp[lications]. Or seq[uelae]."

Following separation from service, the Veteran claimed 
service connection for testicle pain in January 1953.  The RO 
sent him a January 1954 correspondence in which it requested 
that he submit evidence of his present disability and 
continuity of his symptoms since his discharge from service.  
The Veteran failed to respond to the correspondence.  In 
April 1954, the RO denied the claim for failure to prosecute.  

The Board notes that the RO in April 1954 did not adjudicate 
the merits of the Veteran's claim.  Rather, it denied the 
claim because the Veteran failed to submit the requested 
evidence.  Inasmuch as the claim was not denied on the 
merits, and the claim would not have been subject to service 
connection on a presumptive basis, the Board finds that the 
rating decision did not contain CUE.  There was no error 
which was undebatable and of the sort which, had it not been 
made would have manifestly changed the outcome at the time it 
was made.   

April 2004 rating decision

The Veteran filed an application to reopen his orchitis claim 
in October 2003.  The RO provided the veteran with a VA 
examination in January 2004.  He reported developing orchitis 
while in the military, but he did not remember ever having 
mumps.  He acknowledges that orchitis was reported at his 
July 1952 separation examination.  After being discharged 
from service he continued to have problems with aching 
testicles, and he treated the condition by applying heat.  
Upon examination, the Veteran's testicles were slightly 
tender, but were otherwise normal.  The examiner's impression 
was a "history of orchitis."  He did not diagnose any 
current disability; and he noted that the orchitis had not 
caused sterility inasmuch as the Veteran fathered seven 
children.  

The RO in April 2004 declined to reopen the Veteran's claim 
for service connection because it had not received new and 
material evidence with which to reopen.  Specifically, the 
record continued to lack any showing of in-service treatment 
for orchitis or any competent medical evidence linking 
current orchitis to active service.

The Board notes that following notification of an initial 
review and adverse determination by the Regional Office (RO), 
a notice of disagreement must be filed within one year from 
the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt 
of a notice of a timely disagreement, the RO is to issue a 
statement of the case.  38 C.F.R. § 19.26.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2004) provides as 
follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board finds that the RO's determination that new and 
material evidence had not been submitted to reopen the claim 
was not predicated on CUE.  At the time of the April 2004 
rating decision, the Veteran did not have a current 
disability.  He only had a "history" of orchitis.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1101, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability. See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Since the Veteran did not have a current disability at the 
time of the April 2004 rating decision, there was no 
reasonable possibility of substantiating the claim.  
Therefore, there was no new and material evidence with which 
to reopen the claim.  

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the April 
2004 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.

May 2007 rating decision

The Veteran filed another clam for service connection in 
December 2006.  The RO sent him March 2007 correspondence 
requesting that he submit new and material evidence.  The 
Veteran failed to respond.  

Despite not having received new and material evidence, the RO 
reopened the Veteran's claim and decided it on a de novo 
basis.  However, it denied the claim once again.  It 
determined that the Veteran's history of orchitis and right 
testicular atrophy associated with mumps pre-existed service, 
and that the Veteran had shown no evidence that the 
disability was aggravated by service.  The basis for the 
determination appears to be the notes in the July 1952 
separation examination report that read: "Mumps, pertussis, 
measles in childhood; no comp[lications], no seq[uelae].  
Orchitis with mumps.  No other comp[lications]. Or 
seq[uelae]."   

The Board notes that it is not entirely clear whether or not 
orchitis and right testicular atrophy associated with mumps 
actually preceded service.  Based on the language used on the 
separation examination report, it may be that "mumps, 
pertussis, measles" preceded service; and that "orchitis 
with mumps" did not.  

In any case, the Board finds that even if the RO's 
interpretation was in error, it was not an error that is 
"undebatable."  Moreover, even if the RO's conclusion was in 
error, it would not have "manifestly changed the outcome at 
the time it was made."  The Veteran still had not shown that 
he suffered from a current disability.  As such, even absent 
any error on the part of the RO, the claim would have 
nonetheless been denied based on the lack of a current 
disability, lack of any medical evidence of continuity of 
symptomatology, and/or lack of any medical nexus linking a 
current disability to service.  
  
The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the May 2007 
rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made would have manifestly 
changed the outcome at the time it was made.

Analysis - SMC

The Board noted above that the Veteran's contention for CUE 
is that in September 1952, the VA ruled that orchitis was 
subject to presumptive service connection.  The Board notes 
that the Veteran appears to be referring to VAR 1131 revised 
by TS 85 (effective November 13, 1952).  This provision 
relates to claims for SMC based on the loss of use of a 
creative organ.  It states that: "The following principles 
governing a rating ... for the "loss of use of a creative 
organ" will be observed (November 13, 1952):

(A) The loss of use must first be established.  Avulsion of 
one or both testicles or ovaries will suffice for this 
purpose, as will atrophy when it is demonstrated by proper 
diagnostic methods that no procreative function remains in 
the atrophied organ. (January 25, 1936) ...

(E) Atrophy resulting from mumps followed by orchitis in 
service is service-connected.  Mumps, hover, not complicated 
by orchitis will not suffice as the antecedent cause of 
subsequent atrophy. (January 25, 1936)"

It appears that the Veteran read section (E) and concluded 
that atrophy would be presumptively service connected.  
However, section (E) does not grant presumptive service 
connection.  It is simply a requisite provision in order to 
obtain SMC.  When read in its entirety, it is clear that SMC 
is warranted if certain provisions are met.  One of these 
provisions is that atrophy has already been service 
connected.  Essentially, SMC is awarded for service connected 
disabilities.  In this case, the Veteran was never service 
connected for orchitis and right testicular atrophy 
associated with mumps.  As such, SMC is not warranted.  
Moreover, the Board notes that even if the veteran were 
service connected for orchitis and right testicular atrophy 
associated with mumps, he would still need to comply with 
provision (A).  The Veteran must establish the loss of use of 
a creative organ by showing that "no procreative function 
remains in the atrophied organ."  He has not done that. 

April 2004 and May 2007 rating decisions  

The RO denied the Veteran's claim of entitlement SMC for loss 
of use of a creative organ because he has not shown the loss 
of use of a creative organ.  To the contrary, the January 
2004 VA examiner specifically stated that his alleged 
disability did not cause sterility.  The examiner further 
noted that the Veteran has seven children. 

Since the Veteran has not provided any evidence that he has 
lost the use of a creative organ, the RO's denial of the 
claim was not clearly and unmistakably erroneous.  
   
The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the April 
2004 and May 2007 rating decisions and that the statutory and 
regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.


ORDER

The appeal is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


